Title: To Thomas Jefferson from Gouverneur Morris, 25 October 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 23 October 1792

My last No. 12 was of the twenty seventh of Septr. Since that Period and within a few Days I have receivd yours of the 16th. of June. In sending the Gazettes it would be well I think to put them in an Envelope open at each End and direct them to the Consul at Havre who should be desird to forward them to me by the Stage. This will avoid the heavy Postage.
The unexpected Events which have taken Place in this Country since your Letter was written and of which you will have been inform’d before this reaches you will shew you that I cannot untill I receive the President’s further Orders take up any of the Objects to which it alludes not having indeed the proper Powers. I apprehend also the United States will wish to see a little into the Establishment of the new Republic before they take any decided Steps in Relation thereto. In this Case I may be yet a long Time without such Orders which is to me a distressing Circumstance because it involves a Degree of Responsability for Events which no human Being can foresee. It may indeed be replied that in a Position like mine the proper Conduct is to preserve a strict Neutrality and of Course to do Nothing but Cases often arise in which to do Nothing is taking a Part. I need not state the many Situations of that Sort which occur. I had it in Contemplation to leave Paris and visit Bourdeaux and Marseilles but I found it necessary to continue here for the Sake of such of my Countrymen as were in this City and who might in the Madness of the Moment have been exposed to Danger but certainly to Inconvenience a Proof of which is that the English who remaind after Lord Gower went away found it so difficult to obtain Passports tho possess’d of those he had given that many after waiting for Weeks in fruitless Attendance went off at all Hazards without them.
I informd you in my last that I believed the Plan for speculating on the Sum appropriated to the Use of St. Domingo was abandon’d but a further Attempt was made by the Minister who press’d me again on the Subject and I of Course again declin’d referring him to Mr. Short who in fact is alone empowered in that Respect. What they may have since done I know not. The Intercourse with Holland is much  interrupted just now and a Letter which Mr. Pinkney forwarded for me by Colo. Smith from Mr. Short and which was put into the Post office at Dieppe has not yet come to Hand. I suppose that it relates to Monsieur de la fayette who is I am told at Wezel and of Course in the Power of his prussian Majesty.
The Gazettes will inform you of the Retreat of the prussian Army. I have been told on good Authority that the Canonade of the twentieth of September was only to amuse, that during it’s Continuance the Duke of Brunswick made a masterly Movement by which he opened to himself the Roads to Rheims and to Chalons. That the french Army was so much in his Power that he might either have driven them away and dissipated them or if under every Disadvantage they would risque an Action that he could have cut them to pieces. And why didn’t he? To this natural Question two Answers are given. It is said that the Plan fix’d for the Campaign was that the King of Prussia at the Head of his Army should form the Point of a Wedge of which two Columns of Austrian Troops should form the Angles. The Right under General Clairfayt to penetrate to Soissons the left under the Prince de Hohenloe to penetrate after masking Thionville and Metz to Chalons. That by this Means the Magazines Sick and wounded of the three Armies would have been compleatly covered and the Police of the Country been maintaind by the Emigrants under the immediate orders of the King’s Brothers. Another Body of Troops was at the same Time to make a powerful Diversion or to penetrate as Circumstances might permit or direct from the Brisgaw. You will observe that all which depended on the Austrians in the Plan above supposd did compleatly fail and that in consequence if the King of Prussia had advancd any farther the french would have closd in upon his Rear and of Course his sick his wounded and his Magazines would have been sacrificed. Perhaps his Retreat cut off. It is said that the three Days consumd in Treaty were to give time to the Columns in Question to advance and by their Demonstrations to drive off the Corps which infested one of his Flanks and menaced the other And to shew at the same Time that he had compleatly perform’d his Stipulations. In Effect he had surmounted the Obstacles which nature had oppos’d to his March, had disentangled himself from the Ardennes, and was compleat in Force and in View of the two great Plains of Champaign the one leading by Rheims and the other by Chalons to his Object. It is said that without the aid of the Columns in Question his further Progress would have been useless because he could not detach to the Right and Left so as to cut off the Communication between this City and the Southern and western Parts of the Empire. To this it is added  that a Season of which there is no parrallel in the Memory of Man and Disease beyond all reasonable Expectation had almost crippled the Dukes Army before he could extricate himself from the Defiles and drive off the Parties which were in Possession of them. This is one Solution of the Events which took Place subsequent to the twentieth. Another is of a different Nature. It is said that Monsieur Dumouriez convinced that an Opposition to the combin’d Forces must prove unavailing and supposing that the Rivalry of Austria and prussia must prevent any Cordiality of Union being further induced to beleive that the prussian Cabinet would pursue its own seperate Interests when Occasion should offer without much Regard to previous Stipulations and would in Fact rather sacrifice Somewhat even of its particular Interest than aggrandize in any Degree a Rival Sore from antient and recent Injuries, Dumouriez prompted and encouraged by these Ideas sought eagerly the Occasions of Treaty with the King of Prussia. That at length he succeeded so far as to shew that Prince that the present was a favorable Moment for giving a final Blow to the House of Austria and that France and Prussia would find immense advantage in an Union by which he might take up again the Business he had abandon’d in Poland and thereby foil the Schemes of both Russia and Austria. That a more evident advantage tho not more certain would be found in a Subsidy of two hundred Millions of livres and that he must see the Danger of the War in its present Situation and might thence the more easily estimate the Advantage of abandoning it. These Reasonings are said to have had the desird Effect and that a Kind of Treaty was actually entered into one Article of which related to the royal Family of this Country which is to be set at Liberty. I have been told farther that the executive Council here will not confirm that Part of the Bargain which relates to the Subsidy and the royal Family saying which is true enough that they are in this Respect without Authority. I must slightly mention another Solution of the late Movements because it is possible that it may be founded. A Lady I think Madame de Guisne but certainly the Daughter of Madame de Polignac is said to have made an Impression on his Majesty who is it seems very susceptible of violent tho not of lasting Affection. This young Lady is said to have been ill treated by her Mother and others who are among the principal Emigrants and to have us’d her Influence with the King to avenge the Slights of her Countrymen and Relations. In the Midst of all these different Accounts of which perhaps not one is true the Leaders here seem to consider Prussia as weighing no longer in the Scale against them. Dumouriez is on his March to Brussels in which he means to take up his Winter Quarters, and there is in  this more of cool good Sense than at first Sight may appear. I have already communicated to you the State of Things here in what Regards Subsistence. The Country late the Seat of War is totally consum’d. Never abundant it is now so bare that the Inhabitants will be reduc’d to the utmost Streights and altho the Northern Frontier is not yet in the same State it would be not far from it before the End of January if the whole of the french Army late in the Center were stationed there. This Army is now very numerous and from the Want of Discipline consumes much more than is Usually allotted to one of equal number. It is furthermore very sickly and of Course the Followers must be greatly encreas’d. If he can penetrate into Flanders and Brabant he not only saves the Provisions which would have been consum’d in France but he destroys so much of the Resources of the Enemy. If he can create a Revolution which may be affected by a very small Number of the People while supported by a victorious Army he obliges the Emperor to confine his Efforts to a single Side of France namely that defended by the Ardennes in Part and in Part by the Rhine. And on this Side it will be very difficult to make any serious Impression so long as the French continue in their present Mind. These Objects justify some Risque by Mr. Dumouriez and he is better able to calculate the Extent of that Risque than any meer Spectator because he has long had Intelligence in that Country. The Undertaking is not however without considerable Difficulty. There are not indeed any strong Towns in his Way but there are three Strong Positions of which the first is near Mons the second still stronger on a Hill about Half Way to the best of my Recollection between Mons and Brussels and the third not far from Brussels itself. The military Face of that Country is you know understood by all military Men with perfect Exactness having been the Theatre of War for the two last Centuries. Of Course all the Advantages which it gives to disciplined Armies will be made Use of by those who are to defend it. Add to this that we approach the End of October and tho we are just now flattered with fine Weather it is not to be expected that those who go due North will meet with warm Nights and long Days in November. A Failure therefore must be fatal to many, but this is little thought of here just now because there is no Want of Men. It will count however in the next Season. Fortune has hitherto smild on the french Arms in a Manner unexpected to themselves and it may perhaps continue to do so. Much of this is in my Opinion owing to the Folly of their Oponents who seem to have fosterd the Determination to reduce them under a military Despotism. The divine Justice will never I hope permit such impious Plans to succeed and I always consider Princes and Generals and Statesmen  as meer Instruments and generally blind Instruments in the Hands of the Almighty to work out his Ends by Ways which are for the most Part inscrutable to us. I do not say any thing about the Incursions into Savoy and Germany both brilliant and the former of which bids fair to extend the french Republic to the Foot of the Alps because these Things fully detaild in the Gazettes speak for themselves.
As to the domestic Affairs here they are by no means quiet. The great Majority of the Convention is united in opposition to a few Members who are joind to some Cheifs in this City and meditate further Revolutions. They aver that those whom they call the Brissotines had no Wish to overturn the Monarchy but only to get the Loaves and Fishes for themselves and their Friends. That the Affair of the tenth of August happend not only without their Aid but contrary to their Wish. That having happend they did indeed take Advantage of it to obtain the executive Power for their particular Friends but that even then they would not consolidate the Revolution by destroying its Enemies a Business say they which was effected on the second of September and the following Days and which those who now solely enjoy the Fruits of it pretend to blame. The Brissotines on the other Hand contend that they alone are the true Friends of Republican Government for which they have incessantly labor’d ever since the second Assembly met. That the Attachment they professed to the late Constitution was only simulated and was necessary to cover their Attack upon it. That in their various Decrees they constantly kept in View the Advantage to be gain’d by obliging the King either to sanction what tho agreable to the popular Wish was contrary to the Constitution in which Case the Constitution would have become a dead Letter and have left the Field of Contest open between the King and the Legislature or else if the King withheld his Sanction it turn’d the Voice of the People against him and left him in Consequence exposd to successful Attack whenever the favorable Moment should present itself. That it was they in short who brought forward the Plan of an Army of twenty thousand republicans under the Walls of Paris and who took private and effectual Measures to bring that Army into the field if as was apprehended the King should put a Veto on the Decree. That is was owing to these Measures that the Bretons and Marseillois and other fœderés were on the Spot to execute the Plans of the tenth of August &ca. &ca. These are the Outlines of the Arguments made Use of on either Side to convince the public that each is exclusively the Author of a Republic which the People find themselves possess’d of by a Kind of Magic or at least a Slight of Hand and which nevertheless they are as fond of as if it were their own offspring. To these main Arguments are added a Number  of subordinate ones with all the little Accessories of Time Place and Circumstance. The Majority of the Convention however diffident of the People of this City and apprehensive that they may take it into their Heads to make another Revolution when they grow tired of the present State of Things have call’d (privately) for a Guard from the different Departments. This now forms the Bone of Contention. You will see in the Gazettes the Arguments pro and con. I own that I think it a false Stroke in politics tho as a peaceable Citizen of Paris and interested in the Preservation of Order it is personally agreable to me. On the Ground of Argument it is clearly a Feature not republican and prima facie implies that the Convention means to do Things which a Majority of the Capital would disapprove and hence it follows again that either the Interests of the Capital and the Provinces are different or else that the Measures in Contemplation are contrary to the Inclinations of both. But it is not I think on the Ground of theoretic Argument that such Things are to be tried but from an Examination of probable Consequences. A Guard of this Sort evidently draws a strong broad Line of Separation between the City and the Convention. It gives of Course many Means for operating on the People to those who are oppos’d to the Convention. It is among the Things to be calculated on that the Guard after it has been here some Time should catch the Spirit of the City be that what it may. In such Cases instead of Protectors they will find Enemies in their Guard: but admitting that this should not happen if the Guard be feeble it will be overaw’d, if Strong those who can influence the Guard will command the Convention who in this Case will only have changd Masters. If any little Check should happen on the Frontiers it will be too unpopular to keep a considerable Body of Men for Parade who might be useful in Camp and as soon as they go the People rise at once to resent the Insult offerd to them. It seems probable therefore that this Guard will be among the Reasons why the Convention may leave this City and that would give a very serious Shock and in many Ways. It is to be noted also that when they take up the Report on a form of Government the Opposition will find vast Resources in the Opinions of the Majority let those be what they may. To these leading Points I might add a thousand little Things but you would be tired of such Particularities.
With Respect to the present Temper of the People of this Country I am clearly of Opinion that the great decided effective Majority is now for the Republic. What may be the Temper and Opinion six Months hence no prudent sensible Man would I think take upon him to declare. Much must depend on the Form of Government which shall be presented by the Convention. If vigorous it is very problematical  whether the Departments will adopt it unless compelled by a Sense of impending exterior Danger. If feeble it is humanly speaking impossible that it can control the effervescent Temper of this People and that appears sufficiently by the Fate of the late Constitution. Whether they will be able to strike out that happy Mean which secures all the Liberty which Circumstances will admit of combind with all the Energy which the same Circumstances require; Whether they can establish an Authority which does not exist, as a Substitute (and always a dangerous Substitute) for that Respect which cannot be restord after so much has been done to destroy it; Whether in crying down and even ridiculing Religion they will be able on the tottering and uncertain Base of metaphisic Philosophy to establish a solid Edifice of Morals; these are Questions which Time must solve. I am ever truly yours

Gouv Morris

